                                Case 2:19-cv-01626-JCM-VCF Document 47 Filed 03/23/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                George H. Haines, Esq.
                        8       Nevada Bar No. 9411
                                HAINES & KRIEGER, LLC
                        9
                                8985 S. Eastern Avenue, Suite 350
                      10        Las Vegas, NV 89123
                                Phone: (702) 880-5554
                      11        Email: ghaines@hainesandkrieger.com
                      12        Attorneys for Plaintiff
                      13                                         UNITED STATES DISTRICT COURT
                      14                                             DISTRICT OF NEVADA
                      15
                                FORTUNATO DEOCAMPO,                             Case No. 2:19-cv-01626-JCM-VCF
                      16
                                                    Plaintiff,                  STIPULATION OF DISMISSAL OF
                      17                                                        EQUIFAX INFORMATION SERVICES
                                        v.                                      LLC, WITH PREJUDICE
                      18
                                BAYVIEW LOAN SERVICING, LLC;                    Complaint filed: September 16, 2019
                      19        SELECT PORTFOLIO SERVICING, INC.;
                                EQUIFAX INFORMATION SERVICES
                      20        LLC; and TRANS UNION LLC,

                      21                            Defendants.

                      22

                      23                PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
                      24
                                the parties have stipulated to the dismissal of Defendant Equifax Information Services LLC, from
                      25
                                the above captioned action, with prejudice.
                      26

                      27

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-01626-JCM-VCF Document 47 Filed 03/23/20 Page 2 of 2



                                Each party will bear its own fees and costs.
                         1

                         2             IT IS SO STIPULATED.
                                       Dated March 23, 2020.
                         3
                                 KNEPPER & CLARK LLC                               CLARK HILL PLLC
                         4
                                 /s/ Miles N. Clark                                /s/ Jeremy J. Thompson
                         5       Matthew I. Knepper, Esq., SBN 12796               Jeremy J. Thompson, Esq., SBN 12503
                                 Miles N. Clark, Esq., SBN 13848                   Email: jthompson@clarkhill.com
                         6       Email: matthew.knepper@knepperclark.com
                                 Email: miles.clark@knepperclark.com               Counsel for Defendant
                         7
                                                                                   Equifax Information Services LLC
                         8       HAINES & KRIEGER LLC
                                 George H. Haines, Esq., SBN 9411
                         9       Email: ghaines@hainesandkrieger.com

                      10         Counsel for Plaintiff

                      11         SMITH LARSEN WIXOM LLP                            WOLFE & WYMAN LLP
                      12
                                 /s/ Christopher L. Benner                         /s/ Racheal A. Ross
                      13         Kent F. Larsen, Esq., SBN 3463                    Racheal A. Ross, Esq., SBN 14943
                                 Christopher L. Benner, Esq., SBN 8963             Email: raross@ww.law
                      14         Email: kfl@slwlaw.com
                                 Email: clb@slwlaw.com                             Counsel for Defendant
                      15                                                           Bayview Loan Servicing, LLC
                      16         Counsel for Defendant
                                 Select Portfolio Servicing, Inc.
                      17
                                                ORDER GRANTING STIPULATION OF DISMISSAL
                      18                  OF EQUIFAX INFORMATION SERVICES LLC, WITH PREJUDICE
                      19

                      20        IT IS SO ORDERED.March 30, 2020.

                      21                                                       _________________________________________
                                                                               UNITED STATES DISTRICT COURT JUDGE
                      22
                                                                                        DATED this ____ day of _________ 2020.
                      23

                      24

                      25

                      26

                      27

                      28
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
